DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) limitations that fall under the grouping of abstract idea of “Certain Methods of Organizing Human Activity”, e.g. Concepts Relating To Managing Human Behavior (step 2A). The claim limitations merely recite various steps of human activity. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements (e.g. processor, memory, computer storage medium, etc.), which are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract 
Specifically, each limitation in the claims can be performed by a human. A human can listen for conversation snippets, determine sentiment scores for the conversation snippet, determine weights for the snippets, and determine an overall sentiment for the topic by listening and analyzing. The dependent claims also recite various human behavior and/or do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional computer functions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15 and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by anticipated by George et al (US 20190034963).
Regarding claim 13, George discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors (¶126), cause: 
determining a plurality of conversation snippets associated with a particular topic (¶51 the attribute identifier 204 analyzes the collected analytics data and identifies one or more attributes associated with corresponding interactions. In particular, for each tracked interaction, the attribute identifier 204 identifies one or more attributes indicative of a positive and/or negative sentiment for a given interaction. Examples of attributes that the attribute identifier 204 may identify include, but are not limited to, social customer relationship management (CRM) text, live chat text));
obtaining a plurality of sentiment scores respectively corresponding to the plurality of conversation snippets (¶54 a sentiment manager 206 that determines a sentiment score for an interaction based on identified attributes for the interaction); 
obtaining respective sets of weighing attributes associated with each of the plurality of conversation snippets (¶53 the attribute identifier 204 identifies different attributes for different types of interactions); 
determining respective weights based on each of the sets of weighing attributes (¶54 a sentiment manager 206 that determines a sentiment score for an interaction based on identified attributes for the interaction); 
applying the weights to the plurality of sentiment scores to determine an overall sentiment score associated with the particular topic (¶60 aggregate the sentiment values for the different attributes to determine a cumulative positive or negative sentiment score associated with the live chat interaction).

Regarding claim 14, George discloses the one or more media of claim 13, wherein the plurality of conversation snippets are conducted within a particular time period (¶51 interaction length; ¶59 For example, the sentiment manager 206 can determine a net negative sentiment value based on a long duration (e.g., a duration exceeding a threshold period of time) of the live chat), and the overall sentiment score is associated with the particular topic and the particular time period (¶59 For example, the sentiment manager 206 can determine a net negative sentiment value based on a long duration (e.g., a duration exceeding a threshold period of time) of the live chat; ¶60 aggregate the sentiment values for the different attributes to determine a cumulative positive or negative sentiment score associated with the live chat interaction). 

Regarding claim 15, George discloses the one or more media of claim 13, wherein the plurality of conversation snippets are conducted by a particular group of users (¶15 interactions (e.g., touchpoints) between users and an online entity (e.g., a business, marketer, product provider)), and the overall sentiment score is associated with the particular topic and the particular group of users (¶60 aggregate the sentiment values for the different attributes to determine a cumulative positive or negative sentiment score associated with the live chat interaction. 

Regarding claim 22, George discloses the one or more media of claim 13, wherein a particular sentiment score, of the plurality of sentiment scores, associated with a particular conversation snippet, of the plurality of conversation snippets, is determined based on a contextual attribute associated with the particular conversation snippet (¶51 Examples of attributes that the attribute identifier 204 may identify include, but are not limited to, social customer relationship management (CRM) text, live chat text, survey ratings, interaction length, visit length (e.g., length of time spent visiting a website), length of time viewing an advertisement, length of time between receiving an advertisement and clicking the advertisement, repeat video views, time between interactions, whether an interaction eventually results in a conversation event and/or whether the user associated with the interaction eventually fulfills a target metric.). 

Regarding claim 23, George discloses the one or more media of claim 22, wherein the contextual attribute and a weighing attribute, of the sets of weighing attributes, are same (¶51 Examples of attributes that the attribute identifier 204 may identify include, but are not limited to, social customer relationship management (CRM) text, live chat text, survey ratings, interaction length, visit length (e.g., length of time spent visiting a website), length of time viewing an advertisement, length of time between receiving an advertisement and clicking the advertisement, repeat video views, time between interactions, whether an interaction eventually results in a conversation event and/or whether the user associated with the interaction eventually fulfills a target metric.).. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over George as applied to claim 13 above, and further in view of Vazquez-Rivera et al (US 20200177403).
Regarding claim 17, George discloses the one or more media of claim 13, but fails to teach wherein the overall sentiment score associated with the particular topic comprises a project phase sentiment score associated with a target phase of a target project. 
Vazquez-Rivera teaches wherein the overall sentiment score associated with the particular topic comprises a project phase sentiment score associated with a target phase of a target project (¶2 systems not only provide convenience but flexibility as to which combinations of members meet and when, depending on the specific phase of a project; ¶60 Users 402A and 404B engage in multiple conversations with each other and/or with other users not explicitly shown in FIG. 4. The conversations comprise exchanges of voice and/or textual data over network 408, and, depending on the mode of communication, can include visual data as well. The conversations concern users' collaborations on one or more projects or tasks that each is engaged in; ¶74 characterizing emotions as positive or negative requires consideration of a totality of emotive scores). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the overall sentiment score associated with the particular topic comprises a project phase sentiment score associated with a target phase of a target project from Vazquez-Rivera into the media as disclosed by George. The motivation for doing this is to improve improving the user's productivity and that of the user's collaborators.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over George and Vazquez-Rivera as applied to claim 17 above, and further in view of Can et al (US 20190156153).
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over George as applied to claim 13 above, and further in view of Can et al (US 20190156153).
Regarding claim 18, the combination of George and Vazquez-Rivera discloses the one or more media of claim 17, further storing instructions which, when executed by the one or more processors, cause: inputting the project phase sentiment score into an neural network to determine a project management score for the target phase of the target project (Vazquez-Rivera ¶69 The topical indicia and emotive content extracted through the analysis of the conversation data provide input into a model for generating a time-based collaboration profile for a user. The model is constructed by collaboration profile model constructor 504 as a recurrent neural network (RNN)).
While the combination of George and Vazquez-Rivera discloses the recurrent neural network (RNN) above, the combination of George and Vazquez-Rivera fails to specifically teach the usage of an artificial neural network.
Can teaches the usage of an artificial neural network (¶129 Examples of the machine-learning model can include a deep neural-network; a recurrent neural-network; a feed-forward neural-network; a convolutional neural-network; a classifier, such as a Support Vector Machine or nearest neighbor classifier; a decision tree; an ensemble or other combination of machine-learning models; or any combination of these).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of an artificial neural network from Can into the media as disclosed by George and Vazquez-Rivera. The motivation for doing this is to improve machine-learning models and behaviors.

Regarding claim 21, George discloses the one or more media of claim 13, but fails to teach wherein at least one of the plurality of sentiment scores is determined using an artificial neural network. 
Can teaches wherein at least one of the plurality of sentiment scores is determined using an artificial neural network (¶150 identify correlations between certain elements (e.g., words) and sentiments; ¶129 Examples of the machine-learning model can include a deep neural-network; a recurrent neural-network; a feed-forward neural-network; a convolutional neural-network; a classifier, such as a Support Vector Machine or nearest neighbor classifier; a decision tree; an ensemble or other combination of machine-learning models; or any combination of these.).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein at least one of the plurality of sentiment scores is determined using an artificial neural network from Can into the media as disclosed by George. The motivation for doing this is to improve machine-learning models and behaviors.




Allowable Subject Matter
Claims 16 & 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the prior art of record, alone or in combination, fails to teach “wherein: a particular set of weighing attributes, of the sets of weighing attributes, is associated with a particular conversation snippet, of the plurality of conversation snippets; the particular conversation snippet is conducted over a particular conversation channel of a plurality of conversation channels; and the particular set of weighing attributes comprises one or more of: a distribution of the plurality of conversation snippets associated with the particular topic across the plurality of conversation channels; a proportion of a first subset of the plurality of conversation snippets that is conducted using the particular conversation channel as compared with the plurality of conversation channels; a number of users participating in the first subset of the plurality of conversation snippets that is conducted using the particular conversation channel; respective roles of the users participating in the first subset of the plurality of conversation snippets that is conducted using the particular conversation channel; a frequency at which users of certain roles participate in the first subset of the plurality of conversation snippets that is conducted using the particular conversation channel; a number of a second subset of the plurality of conversation snippets that is associated with a particular user participating in the particular conversation snippet; a particular time or day during which the particular conversation snippet is conducted.”
Regarding claim 19, the prior art of record, alone or in combination, fails to teach “determining a second plurality of conversation snippets associated with a second phase of the target project; based on the second plurality of conversation snippets, determining a second project phase sentiment score associated with the second phase of the target project; obtaining a first labeled project management 

Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “inputting the first document matrix to a first hidden layer sequence, of an artificial neural network, to determine a first intermediate representation; obtaining a first set of one or more contextual attributes associated with the first conversation snippet; converting the first set of contextual attributes into a first context vector; inputting the first context vector to a second hidden layer sequence, of the artificial neural network, to determine a second intermediate representation; inputting a first set of intermediate representations, comprising the first intermediate representation and the second intermediate representation, into an output layer of the artificial neural network”.
At best, Tcherechansky et al (US 20190332694) teaches in ¶30-33 “sentiment score generator 122 may receive and/or retrieve, via network 130, information from social media information 135 associated with a particular visitor in order to build a profile of the visitor's interests and likes and determine, in some embodiments simultaneously, a second sentiment score as confirmation of the sentiment score generated based on conversation analyses and topics”.
At best, George et al (US 20190034963) teaches in ¶51 the attribute identifier 204 analyzes the collected analytics data and identifies one or more attributes associated with corresponding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KEVIN KY/               Primary Examiner, Art Unit 2669